In a proceeding pursuant to Family Court Act article 10, the appeal is from an order of the Family Court, Orange County (Bivona, J.), entered September 25, 1992, finding that the appellant had willfully violated a prior dispositional order of the same court and sentencing her to a term of six months incarceration. By a decision and order on motion of this Court, dated October 2, 1992, the sentence was stayed pending determination of the appeal.
Ordered that the order is reversed, without costs or disbursements, and the petition is dismissed.
The evidence adduced at the hearing in this case does not establish that the appellant’s violation of the order of disposition was willful. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.